Title: Memorandum to James Madison, 10 May 1803
From: Jefferson, Thomas
To: Madison, James


          
          Commissions to be issued to
           Samuel Ward of Massachusets to be Naval officer for the district of Salem in Massachusets.
           Samuel Osgood of New York to be Naval officer for the district of New York
          
          Jeremiah Bennet junr. of New Jersey. to be Collector of customs for the district and Inspector of the revenue for the port of Bridgetown in New Jersey
           George House of Connecticut to be Master of a revenue cutter.
          
            Th: Jefferson
          
          
             May 10. 1803. 
          
        